   Case 6:20-cv-00071-RSB-CLR Document 15 Filed 12/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 VIRGINIA MOORE,

                Plaintiff,                                 CIVIL ACTION NO.: 6:20-cv-71

        v.

 STATE FARM FIRE & CASUALTY
 COMPANY,

                Defendant.

                                           ORDER

       The Court has been advised by the parties that the above-captioned case has settled. (Doc.

14.) Therefore, the Court DIRECTS the Clerk of Court to ADMINISTRATIVELY CLOSE this

action. See Heape v. Flanagan, No. 6:07-CV-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008).

       Within forty-five (45) days of the date this Order is entered, the parties—if they wish—

may present a dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2),

incorporating the terms of their settlement, so the Court may retain jurisdiction to enforce the

agreement. In the alternative, the parties may simply file a joint stipulation of dismissal. If the

parties fail to file a dismissal (or, if necessary, move to reopen the case) within forty-five (45)

days, the Court will sua sponte dismiss the case with prejudice. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 381–82 (1994).

       SO ORDERED, this 17th day of December, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
